DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the preliminary amendment filed on September 14, 2020 is acknowledged. Claims 8-27 are pending in this application. Claims 1-7 have been cancelled. Claims 8-27 are new. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on March 3, 2021 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,251,875) in view of Abu Khabar (US 2021/0255168). 
Wang discloses a method of using 1-[[[4-(4-fluoro-2-methyl-1H-indol-5-yl)oxy-6-methoxyquinolin-7-yl]oxy- ]methyl]cyclopropylamine for use as an angiogenesis inhibitor (column 1, lines 16-21). The compound is used to treat tumors, including  breast cancer (column 4, lines 24-32). 3
Regarding claims 14-15, Compound I can be in the crystal for of a hydrochloride (column 10, lines 55-62). 
Regarding claim 16, the compound can be administered via orally, parenterally, intraperitoneally, intravenously, intraarterially, trans dermally, sublingually, intramuscularly, rectally, trans buccally, intranasally, via inhalation, vaginally, intraocularly, via local administration, subcutaneously, intraadiposally, intraarticularly, intraperitoneally, or intrathecally (column 3, lines 15-25). 

Regarding claims 18-19, the compound is administered a daily dosage of 5-20 mg (column 2, lines 25-30).  	Regarding claim 20, the ratio of the administration periods to the rest periods in days is 2:0.5-5, preferably 2:0.5-3, more preferably 2:0.5-2, and most preferably 2:0.5-1 (column 3, lines 55-57). 
Regarding claims 21-22, the administration is continuously performed for: the administration is continuously performed for 2 weeks and rest for 2 weeks;  for 2 weeks and rest for 1 week; or for 5 days and rest for 2 days (column 3, line 60 through column 4, line 17).  
Regarding claim 23,  the methods can further include administration of other active pharmaceutical substances (column 10, lines 43-51). 
Regarding claim 26,  the treatment is administered to patients, which are mammals, preferably humans (column 11, lines 20-22). 
While Wang discloses the treatment of breast cancer, he does not disclose the treatment of triple-negative breast cancer. 
Abu Khabar discloses a treatment for cancer including triple negative breast cancer (paragraph 0048).  The treatment comprises the administration of protein kinase inhibitors (abstract). Exemplary protein kinase inhibitors include anlotinib (Table 1). 
Regarding claim 9, the breast cancer is discloses as being invasive, which is breast cancer that spreads beyond the layer of tissue in which it developed into surrounding healthy, normal tissue (paragraph 0083), which is metastatic. 

Regarding claims 23-24, Abu Khabar discloses a protein kinase inhibitor is to be co-administered with a chemotherapeutic agent, a checkpoint inhibitor, a monoclonal antibody, a small molecule inhibitor, a type I IFN, and/or an anti-growth factor/cytokine antibody or inhibitor (paragraph 0079). 
Regarding claim 25, chemotherapeutic agents include paclitaxel, docetaxel, abraxane or Taxotere,  which are taxes; carboplatin, cisplatin, and oxaliplatin, which are platinum-based agents (paragraph 0108). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the compound of Wang in the treatment of Abu Khaber since it is disclosed as a suitable alternative agent for the treatment of Triple Negative breast cancer. 

Claims 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,251,875) in view of Abu Khabar (US 2021/0255168) and further in view of Estok et al. (US 8,247,423). 
The combined teachings of Wang and Abu Khabar are discussed above.
The combination does not disclose the specific agents used in the prior treatments. 
Estok discloses compositions and methods in the treatment of cancer, tumors, and tumor-related disorders (abstract). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the compound of Wang in the treatment of Abu Khaber and Estok since it is disclosed as a suitable first line treatment of Triple Negative breast cancer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615